Citation Nr: 0916425	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fractured nose.

2.  Entitlement to service connection for a left 
spermatocele.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1997 to May 2002, 
with additional unverified service as a cadet at West Point 
Military Academy.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Veteran appeared and testified at a personal hearing in 
February 2006 before the undersigned Veterans Law Judge 
sitting in Washington, D.C.  A transcript of the hearing is 
contained in the record.

This appeal was previously before the Board in November 2006.  
The Board remanded the claim additional development.  The 
case has been returned to the Board for further appellate 
consideration.

The issue of entitlement to service connection for residuals 
of a fractured nose is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

1.  The Veteran graduated from West Point Academy on May 31, 
1997.

2.  Resolving all doubt in the Veteran's favor, the credible 
lay evidence, when coupled with the findings on medical 
examination conducted approximately two months following 
discharge from service, establishes that the Veteran's left 
spermatocele was incurred during active service.



CONCLUSION OF LAW

A left spermatocele was incurred in active service.  
38 U.S.C.A. §§ 101(21)(D) 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable decision regarding the issue of 
entitlement to service connection for left spermatocele, the 
Board finds that no further discussion of VCAA compliance is 
warranted.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Evidence of record indicates that the Veteran had active 
military service from May 1997 to May 2002.  In addition, 
38 U.S.C.A. § 101(21)(D) (West 2002 & Supp. 2008) provides 
that service as a cadet at the U.S. Military Academy is 
"active duty."

The RO made attempts to verify the Veteran's West Point 
service through West Point and the National Personnel Records 
Center (NPRC); however, a September 2002 letter from West 
Point indicated that the Veteran's records had been given to 
the NPRC, and a July 2008 NPRC memorandum indicated that 
there were no records for the Veteran.  Although the dates of 
the Veteran's service as a cadet at West Point could not be 
verified, it appears that he had such service from July 1993 
to May 1997, based on copies of service treatment records, 
the Veteran's statements associated with the claims folder 
and a copy of the Veteran's diploma from West Point.

The RO received some of the Veteran's service treatment 
records.  However, the RO and Appeals Management Center (AMC) 
were unable to acquire the Veteran's service personnel 
records, or some service treatment records from the Veteran's 
time as a cadet despite multiple requests.  Although 
requested to do so in the prior Board remand, the AMC did not 
make a determination that additional efforts to obtain 
service treatment records or service personnel records would 
be futile.  However, as the Board is granting the left 
spermatocele claim, the Veteran is not prejudiced by the 
AMC's failure to do so with respect to this issue.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran filed his claim for service connection for a left 
spermatocele in December 2002.  The Veteran testified that he 
discovered a lump in his left testis during his 1995-1996 
school year at West Point.  The Veteran also stated that he 
sought treatment for it at Keller Army Hospital and that an 
ultrasound revealed that he had a left spermatocele.  As 
noted above, there are no service treatment records from this 
time period or records directly from Keller Army Hospital for 
the Veteran.

The earliest service treatment record for the Veteran is a 
May 1996 commissioning examination.  In pertinent part, the 
examiner noted that the Veteran had a normal nose, and a 
normal genitourinary system.  The Veteran himself stated that 
he was in good health and taking no medications.  He also 
noted that he did not have, nor had he ever had a tumor, 
growth, cyst, or cancer.  Lastly, he noted that he had not 
been a patient in any type of hospital, that he had never had 
any illness or injury other than those already noted, and 
that he had not consulted or been treated by any physicians 
or practitioners in the past five years.

The Veteran explained in his testimony that he did not 
consider his spermatocele to fall under the category of 
tumor, growth, cyst, or cancer and he saw no other category 
it may have fallen under. 

The first record contained in the claims folder that mentions 
the Veteran's claimed condition is the August 2002 VA 
examination, conducted approximately two months following his 
discharge from service.  During the examination, the Veteran 
stated that he sought treatment for a left testicular 
spermatocele when he was in service in 1994, but that 
recently he noticed a small lump in the left testicle which 
is intermittently painful.  An ultrasound indicated that the 
Veteran currently has a left spermatocele measuring 12 x 6 x 
16 mm.  Another treatment record from September 2002 noted 
that the spermatocele was slightly larger than a pea in size, 
and caused the Veteran some discomfort.

The Veteran filed his claim for service connection for that 
disorder in December 2002.

In August 2003 the Veteran was afforded a VA examination.  
The examiner noted that the Veteran gave a history that his 
left spermatocele was first recognized in 1995.  The examiner 
noted that the spermatocele was about 1 cm in size and on the 
anterior pole of the left testis.  The examiner also noted 
that the size of the spermatocele had not increased.

As noted above, the Veteran's service treatment records from 
his service at West Point are incomplete, and the records 
from his latest period of active duty appear somewhat 
incomplete as well.  While the Veteran asserts a spermatocele 
was noted sometime during 1994 or the 1995-1996 school year, 
a May 1996 examination found a normal genitourinary system.  
However, the Veteran was noted to suffer from a spermatocele 
shortly following his discharge from service, and provided an 
in-service history of finding a lump to the VA examiner prior 
to his filing a claim for that condition. 

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2008).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2008).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Accordingly, the service connection for a left spermatocele 
is warranted. 


ORDER

Entitlement to service connection for a left spermatocele is 
granted.


REMAND

Unfortunately, remand is again required on the nasal fracture 
claim to ensure due process.  The Board notes that the 
supplemental statement of the case that was issued on 
February 12, 2009 was returned as undeliverable.  A 
handwritten note on the returned envelope provides a 
forwarding address.  Thus, the case is remanded to permit the 
RO/AMC to re-send the February 12, 2009 supplemental 
statement of the case to the Veteran at his new address and 
to permit an appropriate period of time for response.

In addition, as noted above the RO received some of the 
Veteran's service treatment records.  However, the RO was 
unable to acquire the Veteran's service personnel record, or 
some service treatment records from the Veteran's time as a 
cadet.  A September 2002 letter from the Department of the 
Army, U.S. Army Medical Department Activity in West Point, 
New York indicated that the Veteran's records were retired to 
the NPRC.  A September 2003 response from the NPRC indicated 
that the Veteran's discharge physical, which was missing from 
the service treatment records that were provided to the RO, 
was unavailable and that the RO should attempt to locate the 
record through the Defense Personnel Records Information 
System (DPRIS).  A November 2003 response then indicated that 
DPRIS was negative for images of the Veteran's discharge 
physical record.  A March 2005 response from the NPRC 
indicated that there were no records for the Veteran's time 
as a cadet from July 1993 to May 1997.  In July 2007 the NPRC 
noted that it did not have service treatment records from 
July 1993 to May 1997 for the Veteran, nor did it have 
personnel records for any of the Veteran's service.  A July 
2008 response indicated that there were no records for the 
Veteran from July 1993 to May 1997 on DPRIS.  An attempt to 
obtain treatment records for the Veteran directly from Keller 
Army Hospital resulted in the Hospital indicating in December 
2008 that a thorough search of their files failed to reveal 
any record for the Veteran.  Although requested to do so in 
the prior Board remand, the Appeals Management Center (AMC) 
did not make a determination that additional efforts to 
obtain service treatment records or service personnel records 
would be futile. 

The VA is to end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  The VA may conclude that no further 
efforts are required when the Federal department or agency 
advises the VA that the custodian does not have them.  
38 C.F.R. § 3.159(b)(2) (2008).  

Accordingly, the appeal is REMANDED for the following:

1.  Re-send the February 12, 2009 
supplemental statement of the case to the 
Veteran's new address, as noted on the 
returned envelope attached to the 
supplemental statement of the case in the 
claims file.  

2.  The RO/AMC should either make 
continued attempts to obtain the Veteran's 
complete service treatment and personnel 
records from both periods of service, or 
make a specific finding that further 
attempts to do so would be futile.  The 
file should be so annotated, and the 
Veteran so notified.  The notice provided 
should also ask the Veteran to submit any 
lay statements from persons who may have 
witnessed his nasal injury or who later 
observed a nasal deformity or other 
symptoms during either period of service.  
In addition, the Veteran should be asked 
to submit any photographs of his face 
taken during his West Point or active duty 
service.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


